Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 and 20 (and therefore all claims) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 10 and 20, the claim states “the bending resistance of the knee joint is only reduced upon the absolute angle of the lower leg component reaching the threshold value when there is no applied flexion moment acting upon the knee joint” which is not supported by the instant disclosure.  If the applicant intends to add new limitations to the instant disclosure the application should be a CIP instead of a continuation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 15 and 25, “standing phase” is not an established phase of gait.  It appears the applicant may mean “stance phase”.  Please clarify the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-13, 15-17, 19-23, 25-27, 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kampas (2012/0232674A1).
In regard to claim 10, Kampas discloses a method for controlling an artificial orthotic or prosthetic device, the artificial orthotic or prosthetic device (fig 1) comprising: 
a knee joint 4; 
a lower leg component 2 coupled to the knee joint 4, the lower leg component 2 being positioned distal to the knee joint 4 (see fig 1); 
a resistance device including an actuator [0013: actuator], the resistance device being configured to modify a bending resistance of the knee joint [0013]; 
at least one inertial sensor [0018: gyroscope] configured to provide information about an absolute angle of the lower leg component [0028: inertial angle is an absolute angle]; 
and a control device [0024: control device] in electronic communication with the at least one inertial sensor [0024; claim 16]; 
the method comprising; 
determining that the absolute angle of the lower leg component has reached a threshold value using the control device and the information provided to the control device by the at least one inertial sensor; (claim 12; [0031; 0029; 1109-0022])
and modifying the bending resistance of the knee joint using the resistance device based upon the absolute angle of the lower leg component reaching the threshold value [0028: uses absolute angle and angular velocity to determine walking forward or backwards; resistance is reduced for swing phase walking backwards; 0019: reduction only takes place when the increase in inertial angle is above a threshold value]; 
wherein the bending resistance of the knee joint is only reduced based upon the absolute angle of the lower leg component reaching the threshold value [0019] when there is no applied flexion moment acting upon the knee joint. [0119: resistance may be reduced if the movement of the lower part in relation to the upper part is not bending] [0017: does not reduce knee flexion resistance if flexion torque is detected]
In regard to claims 11 and 21, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses                 
determining that an angular velocity of the lower leg component is not zero (leg is not stationary) using the control device [0024: control device, automatic detection of walking backwards] and the information provided to the control device by the at least one inertial sensor [0016: resistance is not reduced or increased if velocity is very small or in a static state]; and reducing the bending resistance of the knee joint based upon the angular velocity of the lower leg component not being zero (reducing resistance when the leg is not stationary). [0019: flexion resistance may be reduced for swing phase if the inertial angle is increasing; change in inertial angle corresponds to angular velocity][0028: positive angular velocity resistance reduced for swin phase; a positive velocity indicates the velocity is not zero]; 
In regard to claims 12 and 22, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses the at least one inertial sensor [0018: gyroscope] is positioned distal to the knee joint. [0028: sensor device arranged on the lower leg part 2]
In regard to claims 13 and 23, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses the at least one inertial sensor includes at least one of a two dimensional magnetic field sensor, a three dimensional magnetic field sensor, a two dimensional acceleration sensor, a three dimensional acceleration sensor, a one dimensional gyroscope, a two dimensional gyroscope, or a three dimensional gyroscope. [0018: gyroscopes; by definition gyroscopes are 3-dimensional]
In regard to claims 15 and 25, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses adjusting the threshold value to a value of the absolute angle of the lower leg component at an end of a standing phase (interpreted as best understood to mean stance phase) of a patient. [0022: after the threshold is reached and clearance for swing phase is given, the time is only switched on when a second threshold is met; swing phase is at the end of stance phase]
In regard to claims 16 and 26, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses modifying the bending resistance of the knee joint using the resistance device based upon the absolute angle of the lower leg component reaching the threshold value includes switching the bending resistance to one of two fixed values. [0014: locked against flexion walking backwards; 0021-0022: reduced to a value suitable for swing phase; this is a second fixed value]  Please note, the claim does not require the use of only two fixed values.
In regard to claims 17 and 27, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses 
determining, using the control device and the information provided to the control device by the at least one inertial sensor, that an angular velocity of the lower leg component has reached zero signifying a reversal of a movement direction of the lower leg component;  
and modifying the bending resistance of the knee joint using the resistance device based upon the angular velocity of the lower leg component reaching zero signifying the reversal of the movement direction of the lower leg component.
[0014; 0028; 0019: resistance is modified between walking backwards and forwards based on the sign of the angular velocity; the change in sign is a reversal of movement and includes zero between the positive and negative signs]
In regard to claims 19 and 29, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further discloses determining that the absolute angle of the lower leg component has reached the threshold value using the control device and electronic signals provided to the control device by the at least one inertial sensor. [0031: inertial angle must reach a fixed threshold to walk backwards or enter swing phase; 0028: inertial angle is an absolute angle relative to vertical; 0018: absolute angle determined directly by a gyroscope; 0019]
In regard to claim 20, Kampas discloses an artificial orthotic or prosthetic device (fig 1) comprising: 
a knee joint 4; 
a lower leg 2 component coupled to the knee joint (fig 1), the lower leg 2 component being positioned distal to the knee joint 4 (see fig 1); 
a resistance device including an actuator [0013: actuator], the resistance device being configured to modify a bending resistance of the knee joint [0013]; 
at least one inertial sensor [gyroscope 0018] configured to provide information about an absolute angle of the lower leg component [0031: inertial angle; 0028: inertial angle is an absolute angle relative to the vertical]; 
and a control device [0024: control device] in electronic communication with the at least one inertial sensor [0024]; 
wherein the control device is configured to determine that the absolute angle of the lower leg component has reached a threshold value using the information provided to the control device by the at least one inertial sensor [0031: inertial angle must reach a fixed threshold for a decision to walk backwards or enter swing phase; 0019]; 
wherein the control device is configured to modify the bending resistance of the knee joint using the resistance device based upon the absolute angle of the lower leg component reaching the threshold value; [0028: angular velocity used to determine walking forward or backward in swing phase; 0029; 0014: resistance increased if walking backwards is detected; 0019]
and wherein the control device is configured to only reduce the bending resistance of the knee joint based upon the absolute angle of the lower leg component [0019] reaching the threshold value when there is no applied flexion moment acting upon the knee joint. [0119: resistance may be reduced if the movement of the lower part in relation to the upper part is not bending] [0017: does not reduce knee flexion resistance if flexion torque is detected]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kampas (2012/0232674A1).

In regard to claims 14 and 24, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20 and further teaches determining that the absolute angle of the lower leg component has reached the threshold value [0031] using the control device and further teaches the use of multiple sensors for redundancy [0018].
However, it is unclear from Kampas if the multiple sensors are the same sensor.
It has been held that a mere duplication of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use at least two inertial sensors (gyroscopes) in the determine of the absolute angle as a backup incase of failure or malfunction of any of the sensor [0018].  MPEP 2144.04VIB

Claims 18 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kampas (2012/0232674A1) in view of Auberger (2009/0076618A1).

In regard to claims 18 and 28, Kampas meets the claim limitations as discussed in the rejection of claims 10 and 20.
However, Kampas does not teach using a threshold of angular acceleration.
Auberger teaches determining that an angular acceleration of the lower leg component has exceeded a threshold acceleration value using the control device and the information provided to the control device by the at least one inertial sensor; 
and maintaining or increasing the bending resistance of the knee joint based upon the angular acceleration of the lower leg component exceeding the threshold acceleration value.  [0016: brake activated or disengaged as a function of the absolute angle and accelerations]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to use Auberger’s criteria to determine when to increase bending resistance because this method is equivalent to using the absolute angle [0016] and further provides additional information to determine the joint orientation [0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774